Order [denying motion to dismiss proceeding] unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Order [granting application to annul determinations of commission] unanimously modified, on the law, on the facts and in the exercise of discretion, to strike from the order the words “ in accordance with memorandum opinion filed simultaneously herewith ”, and to provide for the remand of the matter to the State Commission Against Discrimination for proceedings in accordance with article 15 of the Executive Law, and, as so modified, affirmed, without costs. We are of the opinion that probable cause exists for the further processing of this matter. The holding by the commission to the contrary was arbitrary and capricious. Until a final determination on the merits, in accordance with the statute, we may not address ourselves, as did Special Term, to how the issues pertaining thereto may be ultimately resolved. Settle order on notice. Concur — Botein, P. J., Rabin, Valente, McNally and Bergan, JJ.